Citation Nr: 9922597	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-29 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to an increased (compensable) rating for a 
service-connected scar of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran had active duty service from November 1971 to 
February 1972.  The veteran also had additional service for 
training purposes, including a period during which he 
suffered an injury to the right lower extremity which has 
resulted in a grant of service connection for a scar, right 
lower extremity.  The period of training during which the 
injury occurred is therefore deemed to be active military 
service.  See 38 U.S.C.A. § 101(24) (West 1991). 

This case has previously been before the Board and was 
remanded in July 1998 and again in December 1998.  


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between any 
current right knee disorder and any of the veteran's periods 
of active military service. 

2.  The veteran's service-connected scar of the right lower 
extremity is not shown to be poorly nourished with repeated 
ulceration; the scar is not tender and painful on objective 
demonstration, and the scar does not result in any limitation 
of function.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for residuals of a right knee injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for entitlement to a compensable evaluation 
for the veteran's service-connected scar of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Residuals of a Right Knee Injury

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. A number of 
diseases, including arthritis, are presumed to have been 
incurred in service if manifested within a year of separation 
from service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Moreover, the truthfulness of evidence is presumed 
in determining whether a claim is well-grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

Although a June 1997 VA examination did not result in a 
diagnosis of right knee disability, subsequent medical 
records document degenerative joint disease of the right 
knee, and the Board finds that the first requirement for a 
well-grounded service connection claim (a medical diagnosis 
of current disability) has been met.  Further, second 
requirement (competent evidence of incurrence) has also been 
met.  The record fully documents the July 1970 injury and the 
VA has already established service connection for a scar as a 
result of that injury.  The veteran now claims that his 
current right knee disability is also related to the 1970 
injury.  The Board must now determine whether the third 
requirement for a well-grounded claim (medical evidence of a 
nexus to the injury) has been met.  

The Board emphasizes here that lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under section 5107(a).  Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992); Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  In this regard, the Board notes that the veteran 
has reported that he is a psychologist and that he has 
experience in working with disability claims.  Assuming this 
background to be true, the Board is nevertheless unable 
(without more) to find that he is competent to render 
opinions as to matters of medical causation with regard to 
his knee disability.  Even assuming for the sake of argument 
that the veteran may have received some medical training in 
connection with his profession, he has not indicated that he 
has special knowledge or training in the field of orthopedic 
medicine.  The Board therefore views the veteran as a 
layperson for purposes of the present appeal.  See Black v. 
Brown, 10 Vet.App. 279, 284 (1997).  

Turning to the evidence, a July 1970 memorandum reflects that 
the veteran sustained a leg injury during tactical training 
which required five stitches to close.  However, there is no 
medical evidence of a continuity of symptomatology from that 
time to link any current right knee disorder(s) to the 
injury.  The Board notes that military examinations conducted 
during the veteran's periods of active military service and 
subsequent reserve examinations consistently show that the 
veteran's lower extremities and musculoskeletal system were 
clinically evaluated as normal, and none of the medical 
records show that arthritis was manifested within one year of 
discharge from active military service so as to establish the 
necessary link by means of the statutory presumption for such 
disease.  38 U.S.C.A. §§ 1101, 1112, 1113.

While the veteran reported at a VA examination in June 1997 
that he had suffered recurrent right knee pain since his 
injury in service, there is no medical evidence to link a 
current right knee disorder to service.  It appears from the 
record that there is no medical evidence of any right knee 
problems for over twenty years after the 1970 injury.  
Without medical evidence relating a current knee disorder to 
service, the veteran's claim for service connection for a 
right knee disorder is not well grounded.  

By this decision, the Board is informing the veteran that 
competent medical evidence of causation is required to render 
his right knee claim well-grounded.  38 U.S.C.A. § 5103(a); 
Robinette v. Brown, 8 Vet.App. 69 (1995).

II.  Increased Evaluation for a Scar of the Right Lower 
Extremity

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for a scar of the right lower extremity, and, as 
such, his claim for assignment of a higher evaluation is 
well-grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  The Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for equitable resolution of the issue has been 
obtained.  No additional action is necessary to meet the duty 
to assist the veteran.  See 38 U.S.C.A. § 5107(a).  Moreover, 
since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings, 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's service-connected scar of the right lower 
extremity is evaluated as noncompensable under diagnostic 
code 7805.  Under that diagnostic code, scars are evaluated 
based upon limitation of function.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  In addition, superficial scars which 
are either poorly nourished with repeated ulceration or 
tender and painful on objective demonstration warrant a 10 
percent rating.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  

The veteran contends that his service connected right knee 
scar is tender and painful.  However, a VA examination in 
June 1997 revealed the scar to be well healed, without 
accompanying abnormalities.  There was no inflammation, 
swelling, depression, vascular insufficiency, or ulceration.  
There was no tenderness or pain on objective demonstration, 
no cosmetic disfigurement, and no limitation of function.  
The examiner concluded that the scar did not cause any 
disability, and other treatment records associated with the 
claims file do not attribute any symptomatology to the 
veteran's scar.  The Board concludes that the veteran's scar 
is asymptomatic and does not warrant a compensable 
evaluation.  


ORDER

The veteran's claim of entitlement to service connection for 
residuals of a right knee injury is not well-grounded.  
Entitlement to a compensable evaluation for a service-
connected scar of the right lower extremity is not warranted.  
The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

